PER CURIAM
Petitioner seeks review of a final order of the Board of Parole that established his release date. The Board reduced petitioner’s prison term by a percentage of the portion of time that he had served before the date of the hearing. He argues, the state concedes, and we agree that the Board should instead have applied the rate of reduction to the term to which petitioner had been sentenced. Jeldness v. Board of Parole, 92 Or App 323, 759 P2d 1102, rev den 307 Or 245 (1988).
Reversed and remanded for reconsideration.